Citation Nr: 0939515	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-16 631	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah

THE ISSUES

1. Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder and major depressive 
disorder.  

2. Entitlement to service connection for stomach disability, 
including due to herbicide exposure and as secondary to the 
service-connected posttraumatic stress disorder. 

3. Entitlement to service connection for a back disability.   
  
  REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1969 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2007, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

During the appeal in a rating decision in October 2008, the 
RO increased the rating for posttraumatic stress disorder to 
50 percent.  

In October 2007, in a report of contact, the Veteran withdrew 
the claims of service connection for dental treatment, benign 
prostate hypertrophy, and bilateral hearing loss.  

In May 2008, in his substantive appeal, the Veteran raised 
claims of service connection for a respiratory condition, 
chronic fatigue, and residuals of an experimental injection, 
which are referred to the RO for appropriate action.

In June 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file. 

The claims of service connection for a stomach disability and 
for a back disability are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.   





FINDING OF FACT 

Posttraumatic stress disorder and major depressive disorder 
are manifested by a disability picture that equates to 
occupational and social impairment with reduced reliability 
and productivity under the General Rating Formula for Mental 
Disorders and the symptoms associated with the diagnosis of 
posttraumatic stress disorder under the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), but does not produce occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood.


CONCLUSION OF LAW 

The schedular criteria for an initial rating higher than 50 
percent for posttraumatic stress disorder and major 
depressive disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)
 The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented in part at 38 C.F.R. § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate the claim. 
Duty to Notify 
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).   
As for the initial rating for posttraumatic stress disorder, 
the RO provided pre-adjudication VCAA notice by letter, dated 
in December 2006, on the underlying claim of service 
connection.  
Where, as here, service connection has been granted and an 
initial rating has been assigned, the claim of service 
connection have been more than substantiated, the claim has 
been proven, thereby rendering 38U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection have been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for an initial higher rating.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).   

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA medical records, and private medical 
records.  The Veteran has been afforded VA examinations to 
evaluate posttraumatic stress disorder.  



As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  
The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 





Posttraumatic stress disorder is rated under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.   The criteria for the next higher 
rating, 70 percent, are occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).   

Accordingly, the evidence considered in determining the level 
of impairment from posttraumatic stress disorder under 38 
C.F.R. § 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.   Instead, VA must consider all 
symptoms of the Veteran's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the diagnosis of posttraumatic stress 
disorder in the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  





The Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).   A GAF score from 41 to 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score in the 
range of 51 to 60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score in the range of 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships. 

Facts

VA mental health records in February 2006 show the Veteran 
was under stress due to financial problems with his craft 
business.  He denied hallucinations, homicidal or suicidal 
ideation, depression, and mood swings.  He did complain of 
insomnia and recurrent bad dreams about Vietnam.  The Veteran 
was described as appropriately dressed, his behavior was 
calm, his speech was non-pressured, his mood was 
non-depressed, his affect was full, and his perception, 
insight, and judgment were good.   

On VA examination in March 2007, the Veteran complained of 
flashbacks, avoidance symptoms, startle reaction, and 
hypervigilance related to his experiences in Vietnam.  He 
also complained of sleep disturbance, concentration 
difficulties, guilt feelings, loss of energy, and depression.  
He stated that he avoided social gatherings.  The examiner 
noted that the Veteran has been married for 38 years and the 
Veteran and his wife had two adult children and three adopted 
adult children.  The couple also had exchange students and 
foster children, who had lived with them.  


The Veteran indicated that his marriage was stable although 
recently there was some tension in the marriage because he 
was not much fun to be around.  The Veteran stated that he 
had good relationships with his children.  

For occupational history, the VA examiner noted that from 
about 1974 to 1994 the Veteran ran his own business, 
landscaping, laying carpet, and running a laundry, and from 
1994 to 2007 the Veteran owned two craft stores.  Also, the 
Veteran was involved in humanitarian work in Belize, where he 
helped to establish an orphanage and helped children with 
school and needed medical care.  

On mental status examination, the Veteran was dressed 
appropriately with good hygiene.  He was oriented.  Speech 
was normal.  His mood was slightly dysphoric and agitated.  
His affect was full.  Short-term and long-term memory was 
intact.  Though content was unremarkable.  He was not 
suicidal or homicidal.  The GAF score was 68.  

VA records show that later in March 2007 the Veteran was seen 
in the mental health clinic.  The Veteran stated that he had 
closed his craft supply business, which he had for about 12 
to 13 years, because he was crowded out by chain stores.  He 
complained of feeling sad for two to three years and that he 
felt stressed from his humanitarian work in Belize, where he 
visited every other month.  He admitted to having suicidal 
ideation, but he stated that he would not put his family 
through it.  He denied homicidal ideation and history of 
violence and aggression.  He denied flashabacks and startle 
reaction.  He complained of sleep disturbance, nightmares, 
and irritable.  

On mental status evaluation, the Veteran was oriented.  He 
was well groomed.  His mood was mildly irritable.  His affect 
was restricted.  Speech was normal and logical.  There were 
no perceptual distortions, delusions, paranoia, 
hallucinations, obsessions, compulsions, aggressive thoughts 
or impulses.  He had some short term memory problems, but 
remote memory was intact.  Concentration was adequate.  
Judgment and insight were good.  The GAF score was 65.   




On VA examination August 2008, the Veteran described himself 
as a workaholic.  He stated that he had difficulty doing 
simple things.  He stated that he was more depressed since he 
was last examined in 2007.  He indicated that he closed his 
business partly due to changes in the industry and partly due 
his own emotional state.  He stated that he needed to keep 
busy and having no employment created psychological conflict 
for him.  He did state that he continued to do humanitarian 
work in Belize, where he spent the majority of his time.

The Veteran complained that he was tired when he woke up and 
he had trouble functioning because of it.  He stated that he 
was more irritable and sharp with his wife, and his wife had 
complained that he was no fun anymore.   As for symptoms 
related to his experiences in Vietnam, the Veteran complained 
of disturbing thoughts and nightmares.  He denied flashbacks.  
He avoided thinking about Vietnam.  He stated that he loss 
interest in things he once enjoyed, that he felt distant and 
cut off from other people, that he had no close friends, and 
that he did not socialize.  He indicated that he felt 
emotionally numb, that he was unable to express his love for 
his wife and family, and that he had difficulty with family 
get-togethers.  The Veteran also complained of concentration 
difficulties and depression.  He denied suicidal thoughts or 
panic attacks.  The Veteran described his major activity as 
his humanitarian work in Belize.

The VA examiner noted that the Veteran has not worked since 
he closed his business.  On mental status examination, the 
Veteran was dressed appropriately with good hygiene.  He was 
oriented.  Speech was normal.  His mood was anxious and 
depressed.  His affect was full.  He was oriented.  The 
Veteran's thought process was goal directed.  There was no 
suicidal or homicidal ideation, obsessive or ritualistic 
behavior, delusions, or inappropriate behavior.  Impulse 
control was good.  





The GAF score for posttraumatic stress disorder was 50 and 
for major depressive disorder the GAF score was 45.  The VA 
examiner commented that the Veteran had reduced productivity 
due to posttraumatic stress disorder as he had difficulty 
working in a situation with external structure as the Veteran 
always worked by himself.  In June 2009, the Veteran 
testified that he could talk individually to family members 
but beyond that he had problems.  He stated that he was not 
suicidal and had memory problems.   

Analysis

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  
First, the Veteran has symptomatology that is associated with 
the rating criteria and symptomatology not covered in the 
rating criteria, but is associated with the diagnosis of 
posttraumatic stress disorder under the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), which is 
referred to in 38 C.F.R. Part 4, § 4.130 (rating mental 
disorders).  And two, while there has been some fluctuation 
in the severity of the symptoms of posttraumatic stress 
disorder, the overall severity of the symptoms has not 
materially changed to warrant an initial rating higher than 
50 percent throughout the appeal period. 

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 70 percent rating have been met.  It is the effect of 
the symptoms that determines whether the criteria for a 70 
percent rating have been met, that is, occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood. 

As for occupational impairment, although the Veteran has 
occupational impairment as he has reduced productivity and 
has difficulty cooperating with people, he was able to work, 
he had a successful business life, and he closed his craft 
supply business partially due to his emotional situation and 
partially due to industry changes.  The Veteran is described 
as oriented and his speech is normal and logical.   




As for social impairment, while the Veteran does not have 
close friends, he is engaged in humanitarian work.  As for 
the effect of the Veteran's symptoms on family relations, the 
record shows the Veteran had difficulty in family gatherings, 
however the Veteran does relate to family members on an 
individual basis and had a good relationship with his 
children.   

As for the effect of the symptoms on judgment, thinking, or 
mood, the Veteran's mood has been described as mildly 
irritable, dysphoric, agitated and depressed.  His thinking 
is logical, and judgment and insight are good.   

The Global Assessment of Functioning scores were 68 and 65 in 
March 2007, which reflect mild symptoms.  As for the GAF 
scores of 50 for posttraumatic stress disorder and 45 for 
major depressive disorder on VA examination in 2008, which 
are indicative of serious symptoms or any serious social and 
occupational impairment, the scores are not consistent with 
the Veteran's overall functioning as he had a successful 
business life, engages in humanitarian work, he has a good 
relationship with his wife and children, and he does enjoyed 
helping others. 

Based on the findings, the symptoms overall have not resulted 
in occupational and social impairment with deficiencies in 
most areas such as work and family relations, judgment, 
thinking, or mood, that are the equivalent to the symptoms 
listed in the criteria for a 70 percent rating, namely, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.   





As for symptoms associated with the diagnosis of 
posttraumatic stress disorder under DSM-IV, but not covered 
in the General Rating Formula for Mental Disorders, 
Diagnostic Code 9411, such as nightmares, intrusive thoughts, 
avoidance, sleep disturbance, irritability and anger, 
detachment,  hypervigilance, and startle response, these 
symptoms by themselves or in combination with other symptoms 
do not more nearly approximate or equate to occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood for the 
next higher rating.   

Based on the findings of VA records from 2006 to 2007, two VA 
examinations and considering the symptoms associated with the 
diagnosis of posttraumatic stress disorder under DSM-IV and 
the GAF scores, the disability picture does not more nearly 
approximate or equate to occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood. 

For the above reasons, the preponderance of the evidence is 
against an initial rating higher than 70 percent for 
posttraumatic stress disorder, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Rating

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  




If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

An initial rating higher than 50 percent for posttraumatic 
stress disorder and major depressive disorder is denied.


REMAND 

On the claim of service connection for a stomach disorder, 
the Veteran argues that stomach disability is secondary to 
service-connected posttraumatic stress disorder and further 
development is necessary under the duty to assist.  

On the claim of service connection for a back disability, in 
his substantive appeal, the Veteran stated that he injured 
his back in combat, when he was in an armored personnel 
carrier, when the vehicle got stuck in enemy territory and 
strained his back trying to get the vehicle out.   The record 
shows that Veteran had combat service in Vietnam.  VA records 
in June 2006 show a history of low back pain.  A VA 
examination is needed to determine whether the Veteran has a 
current back disability which is due to his combat service in 
Vietnam.  38 C.F.R. § 3.159(c)(4) and 38 U.S.C.A. § 1154(b). 





Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran VCAA notice on the 
claim of secondary service connection for 
a stomach disability. 

2. Afford the Veteran for a VA examination 
to determine whether it is at least as 
likely as not that functional bowel 
syndrome or irritable bowel syndrome (pre-
existed service and was noted on entrance 
examination); peptic ulcer disease (first 
documented after service by history of a 
vagotomy and pylorplasty in 1980); or 
gastroesophageal reflux disease (first 
documented after service in 2002) was 
caused or aggravated by posttraumatic 
stress disorder.

In formulating the opinion, the VA 
examiner is asked to consider that the 
term "aggravation" means:

a). The service-connected posttraumatic 
stress disorder caused functional bowel 
syndrome or irritable bowel syndrome 
(pre-existed service and was noted on 
entrance examination), or peptic ulcer 
disease (first documented after service 
by history of a vagotomy and pylorplasty 
in 1980), or gastroesophageal reflux 
disease (first documented after service 
in 2002); alternatively,

b). The service-connected posttraumatic 
stress disorder permanently made worse as 
contrasted to a worsening of symptoms 
functional bowel syndrome or irritable 
bowel syndrome, peptic ulcer disease, or 
gastroesophageal reflux disease.





The VA examiner is also asked to consider 
that the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as it is to find 
against causation.

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.

3. Afford the Veteran a VA examination to 
determine whether the Veteran has a 
current back disability and, if so, 
whether it is at least as likely as not 
that the current back disability is 
related to the back injury the Veteran has 
described, that is, he injured his back in 
combat, when his armored personnel carrier 
got stuck and strained his back trying to 
get the vehicle out. 

The VA examiner is also asked to consider 
that the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as it is to find 
against causation.

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.





4. After the development has been 
completed, adjudicate the claims to 
include secondary service connection, that 
is, whether the Veteran has a stomach 
disability secondary to his service-
connected posttraumatic stress disorder.  
If any benefit sought remains denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court  of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


